An unpub|ishe

SuPREME C0uRT
oF
NEvAnA

(o> 1947A 

 

j order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

KIMBERLY REIL, No. 61196
Appellant,
KELLA HONODEL; AND RICHARD F § L E 
GOECKE, '
Respondents. AuG 1 3 2013

TRAC|E K. L\NDEMAN

¢¢_; s a unr
oev=urv cLERK
ORDER DISMISSING APPEAL

Appellant has v i~filed` a motion to ,Vo:lllir'itarily dismiss this
appeal. The motion is granted, with the parties to bear their own costs
and attorney fees. NRAPi42(b). Therefore, we

ORDER this appeal DISMISSED.

, C.J.

Hon. Gayle Nathan, District Judge
Carolyn Worrell, Settlement Judge
Sterling LaW, LLC

Willick LaW Group

Harry Paul Marquis

Eighth District Court Clerk

CC§

/.5 ~ 23»747